In a proceeding under the Election Law: (a) to validate the petition requesting an opportunity to write in the *972name of an undesignated candidate, to toe voted on at the forthcoming primary election on September 5, 1963, for the party position of committeeman of the County Committee of the Democratic party from the 166th Election District, 4th Assembly District, Town of Oyster Bay, County of Nassau; and (to) to annul the determination of the Board of Elections holding said write-in petition to toe invalid, the .board appeals from an order of the Supreme Court, Nassau County, entered August 30, 1963 upon the decision of the court, which granted the petition in this proceeding, validated the said write-in petition and annulled the 'board’s determination. Order affirmed, without costs. Beldock, P. J., ICleinfeld, Christ and Rabin, JJ., concur.